Citation Nr: 1048483	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  10-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from February 1953 to February 
1955.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2009 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in December 2010.  A transcript of 
the hearing has been associated with the claims file.

The issue of entitlement to service connection for a left 
ankle disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a left knee 
disability.  He argues that while in service he injured his left 
knee when he was driving a bulldozer in Germany and he hit a 
mine.  He has stated that during the explosion he hit his knee 
which caused his disability.  The Veteran has not been afforded a 
VA examination with regards to his claim.  


The Board is of the opinion that a VA compensation and pension 
examination is necessary to determine if the appellant has a left 
knee disability and if so, whether any disability shown was 
incurred in service.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third 
factor above, the Court of Appeals for Veterans Claims has stated 
that this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In support of his claim, the Veteran has submitted two lay 
statements dated in March 2010 from fellow servicemembers which 
state that they served with the Veteran and witnessed the 
explosion in 1954 when the bulldozer hit a mine causing the 
Veteran to injure his knee.  Service personnel records show the 
Veteran served in Germany.  Moreover, the undersigned had the 
opportunity to observe the Veteran during his testimony at the 
December 2010 and has found him to be credible.  Finally, the 
Board notes that the Veteran's private physician in a letter and 
records from November 2009 stated that the Veteran's left knee 
buckled on him due to an old service related problem.  

Based on the Veteran's credible testimony, the lay statements, 
and the November 2009 statement from the private physician, the 
Board is of the opinion that an examination is needed prior to 
deciding the claim.  See McLendon, 20 Vet. App. at 20.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule a VA orthopedic examination to 
determine if the Veteran has a left knee 
disability.  Upon examination and review of 
the entire claims folder, the examiner should 
provide an opinion regarding whether it is at 
least as likely as not (a probability of 50 
percent) that any currently present left knee 
disability was caused or aggravated by any 
incident in service including an injury to 
the knee in 1954.  The claim file must be 
made available to the examiner.  

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


